ASSET PURCHASE AGREEMENT BY AND AMONG HAMMONDS TECHNOLOGIES, LLC AND HAMMONDS INDUSTRIES, INC. April 16, 2009 Exhibits Exhibit AGlossary Exhibit BForms of Release ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of April 16, 2009 (this “Agreement”), is by and among Hammonds Technologies, LLC, a Texas limited liability company (the “Purchaser”), and Hammonds Industries, Inc., a Nevada corporation (including its organizational predecessors, the “Seller”).The Purchaser, on the one hand, and the Seller, on the other hand, are each a “Party” and, collectively, they are sometimes referred to as the “Parties.” W I T N E S S E T H: WHEREAS, the Seller owns all of the issued and outstanding capital stock of each of the following Subsidiary entities (collectively, the “Equity Interests”): (i) Hammonds Fuel Additives, Inc., a Texas corporation (“Hammonds Fuel”), (ii)
